
	
		II
		111th CONGRESS
		2d Session
		S. 3829
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2010
			Mr. Graham (for himself,
			 Mr. Coburn, Mr.
			 Chambliss, Mr. McCain, and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To repeal the CLASS Act.
	
	
		1.Short titleThis Act may be cited as the
			 Long-Term Care Bailout Prevention
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)According to an
			 August 2010 survey by the National Business Group on Health, only 3 percent of
			 employers would participate in the CLASS program.
			(2)While the CLASS
			 program is projected to create an initial surplus that is used to pay for the
			 programs created by the Patient Protection and Affordable Care Act, the Chief
			 Actuary of the Centers for Medicare & Medicaid Services (CMS) has stated
			 that by 2025, benefit payments will exceed premium revenues and the CLASS
			 program will run deficits. This financing mechanism has even been referred to
			 as a Ponzi scheme.
			(3)The CMS Chief
			 Actuary has said, In general, voluntary, unsubsidized, and
			 non-underwritten insurance programs such as CLASS face a significant risk of
			 failure as a result of adverse selection by participants..
			(4)Because of the
			 downward spiral created by adverse selection, the program could go bankrupt and
			 the Secretary of Health and Human Services could be forced to drastically
			 increase premiums to unaffordable levels or taxpayers could be asked to bailout
			 the CLASS program.
			(5)The alternatives
			 described in paragraph (4) are unacceptable so the program must be
			 repealed.
			3.Repeal of the
			 CLASS ActTitle VIII of the
			 Patient Protection and Affordable Care Act (Public Law 111–148) and the
			 amendments made by such title are repealed.
		
